t c memo united_states tax_court bonnie maria armour petitioner and mark v poulsen intervenor v commissioner of internal revenue respondent docket no filed date bonnie maria armour pro_se john s pontius jr glen e frost and jessica f marine for intervenor timothy b heavner matthew s reddington and wendy c yan for respondent memorandum findings_of_fact and opinion jacobs judge this case is before us with respect to respondent’s denial of petitioner’s request for relief from joint_and_several_liability under section for and years involved petitioner and intervenor were married during the years involved they separated in and divorced in after nearly years of marriage petitioner and intervenor filed their and form sec_1040 u s individual_income_tax_return as married_filing_jointly following an audit of petitioner and intervenor’s joint income_tax returns on date petitioner signed a form 870-ad offer to waive restrictions on assessment and collection of tax_deficiency and to accept overassessment agreeing to the assessment and collection of income_tax deficiencies and penalties under sec_6662 as follows unless otherwise indicated all section references are to the internal_revenue_code as amended at all relevant times all dollar amounts are rounded to the nearest dollar intervenor has no legal_obligation to pay the outstanding tax_liability pursuant to the divorce decree intervenor has paid approximately dollar_figure of the outstanding tax_liability while petitioner has made no such payment the record does not reveal for which tax_year s intervenor’s payment was applied regardless of whether intervenor’s payment satisfied any year’s tax_liability that payment does not render petitioner’s request for relief from joint_and_several_liability moot see kaufman v commissioner tcmemo_2010_89 year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number -0- on the same day she signed the form 870-ad petitioner signed a form_8857 request for innocent spouse relief and filed it with the internal_revenue_service irs petitioner’s request for relief was denied on date findings_of_fact some of the facts in this matter have been stipulated and are so found at the time she filed her petition petitioner resided in maryland petitioner holds a high school diploma she attended the university of delaware for six months taking noncredit courses in data processing while married petitioner and intervenor owned the marital home two rental properties and a farm because petitioner and intervenor had a large blended family they owned a large van in addition to two pickup trucks and an oldsmobile cutlass which intervenor described as a classic car they took family vacations each year including trips to bermuda and mexico they enjoyed camping and throughout the years they purchased several campers which they used on family camping trips every few months intervenor owned m v p builders which was the primary source of the family’s income established in the early 1980s m v p builders is a home improvement company focusing on residential remodeling a carpenter by trade intervenor operated the business but he did not have the bookkeeping background to maintain the company’s records he hired petitioner to be the company’s bookkeeper and office manager their relationship blossomed and they eventually wed petitioner was m v p builders’ bookkeeper office manager for approximately years including the years involved she developed and maintained the accounting program used by the business her duties included managing the company’s financial records bank accounts and american express credit card account managing the company’s end of the month check run which reconciled all charge accounts that m v p builders had from its vendors roofing suppliers lumber yards plumbing supply houses and other subcontractors reconciling the company’s bank and credit card statements managing the accounts_payable and accounts_receivable tracking inventory and managing the company’s payroll to these ends petitioner had authority during the years involved m v p builders was a sole_proprietorship it was later incorporated at a time not specified in the record to write and sign checks on behalf of m v p builders deposit money into the company’s accounts and prepare checks and receipts for the business petitioner was familiar with m v p builders’ clients and knew or at least could have learned the amounts they paid the company before becoming m v p builders’ bookkeeper petitioner had other experience in accounting when petitioner managed m v p builders’ finances her duties included the end-of-year accounting for the company she reviewed the company’s books and provided information and documents to the company’s certified_public_accountant c p a joe tigne who prepared petitioner and intervenor’s joint tax returns she also met and interacted with mr tigne during the years involved she admitted to booking things wrong for m v p builders and was advised that she had done so by mr tigne for petitioner and intervenor’s joint returns underreported income attributable to m v p builders for the returns underreported income and overstated expenses attributable to m v p builders the irs made no adjustments with respect to m v p builders for in addition to working for m v p builders petitioner operated a horse care and boarding business on the farm that she and intervenor owned she exclusively controlled the business and under her stewardship the business’ income for each of the years involved was underreported all adjustments made by the irs for were due to underreported income with respect to the horse care and boarding business petitioner wrote checks drawn on m v p builders’ bank account to herself and she used the m v p builders’ american express credit card to pay horse care and boarding business and household expenses petitioner was given the joint income_tax returns for and before they were filed but she did not review them before signing them petitioner was not a victim of spousal abuse or domestic violence during the years involved respondent filed his posttrial brief on date intervenor notified the court on that same day that he would not file a brief petitioner’s reply brief was due by date no brief was filed by petitioner opinion i introduction to relief from joint_and_several_liability in general married taxpayers who file a joint federal_income_tax return under the provisions of sec_6013 and d are jointly and severally liable for the tax reported or reportable on the tax_return sec_6015 provides that a spouse who has made a joint_return may elect to seek relief from joint and several_liability under subsection b sec_6015 provides that if an individual is eligible to elect the application of subsection c that individual may in addition to any election under subsection a elect to limit his her liability for any deficiency with respect to the joint_return in a manner prescribed in subsection c of sec_6015 ii sec_6015 relief sec_6015 provides that a taxpayer will be relieved of liability for an understatement_of_tax if a a joint_return was made for the taxable_year in question b there is an understatement_of_tax attributable to erroneous items of the nonrequesting spouse c the requesting spouse establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it would be inequitable to hold the requesting spouse liable for the deficiency attributable to the understatement and e the requesting spouse elects to invoke subsection b within two years after the date the secretary has begun collection actions with respect to the requesting spouse the requirements of sec_6015 are conjunctive failure of a requesting spouse to satisfy any one of the elements precludes relief 119_tc_306 aff’d 101_fedappx_34 6th cir the requesting spouse bears the burden of proving entitlement to sec_6015 relief id pincite respondent concedes that petitioner satisfies the requirements of sec_6015 and e petitioner and intervenor filed joint tax returns for and and petitioner sought relief within the two-year limitations_period but asserts that petitioner does not meet the requirements of subparagraphs c the spouse requesting relief must establish he she did not know and had no reason to know of the understatement_of_tax on the returns and d it would be inequitable to hold the requesting spouse liable for the deficiency we agree with respondent that the requirements of sec_6015 have not been met in that petitioner did not establish that she did not know and had no reason to know of the understatements of tax as a preliminary matter petitioner concedes she is responsible for the understatement_of_tax attributable to the horse care and boarding business and therefore she does not qualify for relief with respect to the unpaid tax attributed thereto petitioner maintains she is entitled to relief from liability with respect to the deficiencies attributable to the requirement in sec_6015 is virtually identical to the same requirement of former sec_6013 therefore cases interpreting former sec_6013 remain instructive to our analysis doyel v commissioner tcmemo_2004_35 wl at m v p builders because she was not the owner of the company and only made data entries we disagree as m v p builders’ bookkeeper and office manager for approximately two decades including the years involved petitioner was directly responsible for maintaining all records relating to the company’s finances she had access to the business’ checking accounts credit card account payroll bills receipts and deposits she wrote checks made the bank_deposits and reconciled the company’s bank records she provided the information and documentation that the c p a used in connection with the preparation of petitioner and intervenor’s joint income_tax returns and despite having access to the information underlying the income and expenses reported on the joint income_tax returns petitioner failed to review the returns or inquire as to their accuracy before they were filed in sum we find that petitioner knew of the understatements of tax on each of the returns filed for each of the years involved within the meaning of sec_6015 accordingly petitioner is not entitled to the requested relief from joint_and_several_liability under sec_6015 because we agree with respondent that the requirements of sec_6015 have not been met we do not address the requirements of subpara d iii sec_6015 relief sec_6015 provides that a divorced or legally_separated spouse may elect to limit liability for a deficiency on a joint_return to the portion allocable to him or her under subsection d ie the tax_liability is allocated between the individuals who filed a joint_return in approximately the same way it would have been had the individuals filed separately to be eligible for sec_6015 relief the electing spouse must establish that the spouses filed joint returns for the years involved at the time the election for relief was made the spouses were legally_separated divorced or had not been members of the same household anytime during the previou sec_12 months and the request for relief was made within two years of the first collection activity see sec_6015 moreover no assets may be transferred between the spouses in a fraudulent scheme see sec_6015 respondent does not dispute that petitioner meets these requirements relief under sec_6015 is not available where the commissioner demonstrates that the requesting spouse had actual knowledge at the time he she signed the return of any item giving rise to a deficiency which is not allocable to the requesting spouse under sec_6015 sec_6015 the knowledge standard for purposes of sec_6015 is an actual and clear awareness as opposed to reason to know of the existence of an item which gives rise to the deficiency or portion thereof 115_tc_183 aff’d 282_f3d_326 5th cir see also 182_f3d_275 4th cir aff’g tcmemo_1996_452 if an item_of_income is omitted the requesting spouse must have actual knowledge of the income which includes knowledge of the receipt of the income harrington v commissioner tcmemo_2012_285 sec_1_6015-3 income_tax regs we do not infer actual knowledge from a mere reason to know of the omitted income harrington v commissioner tcmemo_2012_285 sec_1_6015-3 income_tax regs similarly a requesting spouse must have actual knowledge of an improperly deducted item on a return in and of itself the requesting spouse’s knowledge that a deduction appears on the return is insufficient 116_tc_198 the requesting spouse has actual knowledge of an erroneous deduction if he she has knowledge of the factual circumstances which made the item unallowable as a deduction id pincite sec_1_6015-3 income_tax regs with respect to the unpaid tax attributable to the horse care and boarding business petitioner concedes she is responsible for these amounts as she was responsible for operating the horse care and boarding business these amounts are therefore allocable to petitioner ie the requesting spouse with respect to the unpaid tax attributable to m v p builders we find that petitioner had actual knowledge of the company’s unreported income and excessive deductions as previously stated petitioner managed the company’s books and finances and was well aware of the company’s actual income and outlays petitioner also collected and provided the company’s financial information and documentation to the family’s c p a mr tigne to allow him to prepare her and intervenor’s joint income_tax returns she was aware of m v p builders’ receipt of income and she had knowledge of the factual circumstances of the company’s expenses giving her knowledge of the factual circumstances which made the claimed expense items unallowable as deductions we therefore hold that petitioner is not entitled to the requested relief from joint_and_several_liability under sec_6015 iv sec_6015 equitable relief sec_6015 provides for equitable relief under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency and relief is not available to the requesting spouse under subsection b or c the requesting spouse has the burden of proving that he she is entitled to relief alt v commissioner t c pincite we apply a de novo scope and standard of review in reviewing the requesting spouse’s prayer for relief 132_tc_203 respondent concedes that petitioner meets the requirement of sec_6015 in that relief is not available under subsection b or c with respect to sec_6015 the commissioner published revproc_2013_34 2013_43_irb_397 outlining the factors the irs normally considers in deciding whether sec_6015 relief should be granted while this court is not bound by irs revenue procedures we often look to them for guidance hollimon v commissioner tcmemo_2015_157 at see 136_tc_432 revproc_2013_34 sec_4 i r b pincite sets forth a three- step procedure to be followed in evaluating requests for relief section dollar_figure lists seven threshold conditions which must be met section dollar_figure lists circumstances in which the irs will make streamlined relief determinations and section dollar_figure sets forth nonexclusive factors that the irs will consider in determining whether equitable relief should be granted because it would be inequitable to hold a requesting spouse jointly and severally liable the seven eligibility conditions all of which must be satisfied for the irs to consider a claim for equitable relief under sec_6015 pursuant to revproc_2013_34 sec_4 are as follows the requesting spouse filed a joint_return for the taxable_year for which he or she seeks relief relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme by the spouses the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income if the liability is partially attributable to the requesting spouse then relief can only be considered for the portion of the liability attributable to the nonrequesting spouse nonetheless the service will consider granting relief regardless of whether the understatement deficiency or underpayment is attributable in full or in part to the requesting spouse if any of the following exceptions applies a attribution solely due to the operation of community_property law b nominal ownership c misappropriation of funds d abuse e fraud committed by nonrequesting spouse petitioner acknowledges that the understatement in tax arising from the horse care and boarding business is attributable to her because condition is not satisfied petitioner concedes she is ineligible for relief with respect to the understatement_of_tax attributable to the horse care and boarding business however with respect to the understatements attributable to m v p builders because petitioner did not hold an ownership_interest in the company and because respondent concedes that petitioner meets all other threshold conditions set forth in revproc_2013_34 sec_4 we move on to the next step in our analysis revproc_2013_34 sec_4 provides a list of nonexclusive factors to be weighed by the irs in making a decision they include a marital status ie do the spouses remain together b economic hardship c knowledge or reason to know of the requesting spouse d legal_obligation arising from a divorce decree or other binding agreement e significant benefit gained by the requesting spouse f compliance with income_tax laws and g mental or physical health at the time of filing the request for relief no single factor is determinative and all factors are considered and weighed appropriately kellam v commissioner tcmemo_2013_186 at petitioner has not asserted that she qualifies for the streamlined procedures for relief provided in revproc_2013_34 sec_4 2013_43_irb_397 we therefore do not address them respondent concedes that a marital status and f compliance with tax laws weigh in favor of relief we therefore limit our inquiry to factors b economic hardship c knowledge or reason to know d legal_obligation e significant benefit and g mental physical health economic hardship revproc_2013_34 sec_4 b provides that an economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses whether a requesting spouse will suffer economic hardship is based on rules similar to those in sec_301_6343-1 proced admin regs the facts and circumstances considered include the requesting spouse’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments and any extraordinary circumstances such as special educational expenses a medical catastrophe or a natural disaster id in addition the irs considers the requesting spouse’s current income including how the requesting spouse’s income compares to federal poverty guidelines and assets in comparison with his her expenses revproc_2013_34 sec_4 b factor b economic hardship weighs in favor of relief where the requesting spouse would suffer economic hardship if relief were denied and is neutral where the requesting spouse would not suffer such hardship if relief were denied id at trial petitioner established to the court’s satisfaction that she was in some economic difficulty consequently we find that this factor weighs in favor of relief knowledge or reason to know under this factor we examine whether the requesting spouse knew or had reason to know that there was an understatement or deficiency on the joint income_tax return or did not know or had reason to know that the nonrequesting spouse would not or could not pay a reported but unpaid tax_liability see id sec_4 c ii the factors enunciated in the revenue_procedure are essentially the same as those relied upon by sec_6015 and c as discussed supra petitioner operated the horse care and boarding business and had charge of m v p builders’ books and finances petitioner had reason to know of the understatements of tax moreover petitioner has not claimed that she was abused we note the cincinnati centralized innocent spouse operation’s determination that the economic factor favored relief as petitioner’s gross_income was pincite or less of the federal poverty_line and that she did not have sufficient assets to make payments and still pay basic family living_expenses the irs appeals officer’s own analysis indicated that petitioner’s household_income was below the federal poverty_line and her expenses were slightly less than her income yet the appeals officer found that this factor was neutral by intervenor or that he restricted her access to financial information we find this factor weighs against relief legal_obligation revproc_2013_34 sec_4 d provides that if the nonrequesting spouse has the sole legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or other legally binding agreement this factor will weigh in favor of relief there is no evidence that intervenor has any legal_obligation to pay any outstanding income_tax liabilities for the years involved we find this factor to be neutral significant benefit under this factor we consider whether the requesting spouse received a significant benefit beyond normal support from the unpaid income_tax_liability id sec_4 e normal support is measured by the circumstances of the particular parties porter v commissioner t c pincite this factor will weigh in favor of relief if the nonrequesting spouse significantly benefited from the unpaid tax or understatement and the requesting spouse had little or no benefit or the nonrequesting spouse enjoyed the benefit to the requesting spouse’s detriment id petitioner wrote checks to herself from m v p builders’ checking account for personal_use and to support her horse care and boarding business we find this factor weighs against relief mental physical health there is no evidence that petitioner was ill when she signed the returns for the years involved or when she requested relief nor did she appear to be in ill health at trial we find this factor weighs against relief see pullins v commissioner t c pincite conclusion we conclude that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 for any of the years involved the most significant factor in reaching our conclusion is that petitioner had knowledge of the understatements of tax or deficiencies with respect to the joint income_tax returns petitioner was directly responsible for the underreporting of income with respect to the horse care and boarding business and as m v p builders’ bookkeeper office manager she knew of the underreporting of income and excessive expense deductions attributable to that business to reflect the foregoing decision will be entered for respondent
